department of the treasury internal_revenue_service washington d c date cc intl br2 uilc number release date internal_revenue_service national_office field_service_advice memorandum for from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend tp fc1 country x year year date date date date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree issue s is the withholding of tax under sec_1442 of the internal_revenue_code required with respect to any deemed payment s that result from the allocation of interest under sec_482 from tp a domestic_corporation to its foreign corporate shareholder is sec_1442 withholding required with respect to a deemed or constructive payment of interest when tp's indebtedness to its foreign corporate shareholder was converted to additional paid-in capital at the beginning of year may tp reduce the principal_amount on which it must pay interest if any by amounts owed tp by its foreign corporate shareholder conclusion based solely on the facts presented we are unable to determine whether any allocation of interest under sec_482 from the taxpayer to its foreign corporate shareholder is appropriate if such allocations are appropriate as described below the withholding_tax liability under sec_1442 may arise in connection therewith and tp is liable for such tax under sec_1461 with respect to issue assuming that there was no constructive_payment of interest subject_to_withholding by virtue of a sec_482 adjustment on the indebtedness of dollar_figureb we conclude that there was a constructive_payment of interest subject_to_withholding under sec_1442 when loans to tp by its foreign shareholder were converted to additional paid-in capital at the beginning of year and that tp is liable for such tax under sec_1461 tp may reduce the amount of debt owed to fc1 and consequently the principal_amount upon which it must pay interest by amounts fc1 owed to tp the appropriate rate of withholding is governed by the treaty with country x which if certain conditions are met provides for a reduction of the rate_of_tax on the payments of interest to residents of country x facts tp is a corporation engaged in the business providing certain services tp is owned by fc1 a country x corporation tp filed forms for year and year tp engaged in transactions with fc1 resulting in tp becoming indebted to fc1 the exact nature and timing of these transactions is not yet known however the form_5472 for year shows that tp owed fc1 dollar_figurea at the beginning of the period and dollar_figureb at the end of the period the form_5472 for year shows that tp owed fc1 dollar_figureb at the beginning of the period and nothing at the end of the period it appears that no new indebtedness was incurred during year the same form_5472 also appears to show that tp had loaned dollar_figurec to fc1 during year the balance_sheet attached to tp’s form_1120 for year shows a liability called inter-co loan qs with a beginning balance of dollar_figured and a dollar_figure ending balance the balance_sheet attached to tp’s form_1120 for the year shows a liability called inter-co loan qs with a beginning balance of dollar_figuree and an ending balance within dollar_figure of dollar_figured facts represented by tp have not been consistent tp’s vice president stated that intercompany payables and receivables represented the accumulation of several different transactions and that there were no formal loan documents he added that no intercompany interest was accrued during year but that in prior years interest had been calculated based upon the average outstanding monthly balance at the average bank prime rate for the year at the beginning of year tp consolidated various intercompany accounts of the parent and the parent contributed the debt to tp as contributed surplus tp converted the debt to equity because a major client would not continue doing business with tp unless tp had a positive equity position however at a later date tp’s vice president indicated that an item called loan from affiliated company was reclassified to contributed surplus because tp did not have the capacity to pay tp’s vice president also stated that there were no loans between tp and its parent fc1 and that any loans were between tp and sibling corporations in the u s subsequently tp’s vice president indicated that tp was a central collection agent or clearinghouse for several related companies in the u s and that amounts owed by tp to fc1 included amounts owed by some of tp’s sibling companies to fc1 the vice president also contended that there were no withholding issues because payables to fc1 were for administration fees the vice president explained that the term qs refers to a branch of fc1 and that liabilities in the admin payable and qs accounts were for administrative fees for 1this loan from tp to fc1 is not at issue for determining withholding liability except for a possible reduction in the debt owed by tp to fc1 2the beginning balance of dollar_figured when added to two other liability amounts at the beginning of year is within dollar_figure of dollar_figureb the amount shown on the form_5472 for the same period accounting services performed by fc1 and were computed as a percentage of tp’s gross revenues we understand that although a certain amount of genuine indebtedness existed it is not currently known what particular events generated tp’s indebtedness to its parent and when the indebtedness was generated we also understand that tp did not issue shares of stock pursuant to the conversion of debt to contributed surplus in year law and analysis issue -- whether an adjustment under sec_482 would trigger sec_1442 withholding at the outset we note if there were any accounts_receivable providing for interest for year and if it is determined both that the stated_interest is at an arms length rate within the meaning of sec_1_482-2 and the accounts_receivable provided for payment of interest at maturity it is possible that no sec_482 adjustment would be appropriate further we assume that the accounts_receivable result from the provision of services by fc1 if so an exception to the general_rule of sec_1_482-2 may apply otherwise the general_rule applies because no documentation has thus far been produced the balance of this memorandum assumes that no such documentation exists and that a sec_482 adjustment is appropriate for the period here in issue under the general_rule or for a period greater than the period set forth in sec_1_482-2 during which no interest was paid_or_accrued by the taxpayer in respect of outstanding indebtedness in general sec_881 imposes a tax of percent of the amount received from sources within the united_states by a foreign_corporation as interest dividends rents salaries wages premiums annuities compensations remunerations emoluments and other fixed_or_determinable_annual_or_periodical_gains_profits_and_income fdap but only to the extent the amount so received is not effectively connected with the conduct_of_a_trade_or_business within the united_states for u s source income sec_1442 provides that in the case of foreign_corporations there shall be deducted and withheld at the source in the same manner and on the same items of income as is provided in sec_1441 a tax equal to percent thereof sec_1441 states in part that all persons in whatever capacity sec_267 puts the tp on a cash_basis with respect to this interest owed to fc1 so that even if its liability for interest properly were accrued for accounting purposes no tax deduction for the interest would be allowable prior to its actual constructive or deemed payment acting having the control receipt custody disposal or payment of the items of income specified in sec_881 shall deduct and withhold from such items a tax equal to percent an applicable income_tax treaty may reduce the rate of withholding or exempt amounts from withholding see sec_894 sec_1_1441-6 sec_1461 provides in part that every person required to deduct and withhold any_tax under sec_1441 and sec_1442 is liable for such tax and is indemnified against the claims and demands of any person for the amount of any payments made in accordance with sec_1441 and sec_1442 in the case of below-market or no interest loans between a corporation and its shareholder sec_482 and sec_7872 are the two sections that could apply to impute interest_income to the lender sec_7872 provides that in the case of certain below-market gift_loans or demand loans the foregone interest is treated as transferred from the lender to the borrower and retransferred from the borrower back to the lender as interest the transfer and retransfer are deemed to take place on the last day of the calendar_year in which the transaction occurred sec_7872 which lists six categories of below-market loans to which the provision applies includes corporation-shareholder loans corporation-shareholder loans are defined as any below-market loans directly or indirectly between a corporation and any shareholder of such corporation sec_7872 sec_1_7872-5t lists below-market loans that are exempt from sec_7872 specifically sec_1_7872-5t exempts from sec_7872 loans made to or from a foreign_person that meet the requirements of sec_1_7872-5t that regulation provides that sec_7872 shall not apply to a below-market_loan if the lender is a foreign_person and the borrower is a u_s_person unless the interest_income imputed to the foreign lender without regard to this paragraph would be effectively connected with the conduct of a u s trade_or_business within the meaning of sec_864 and the regulations thereunder and not exempt from u s income_taxation under an applicable income_tax treaty accordingly assuming that fc1 has no u s trade_or_business to which the interest_income would be effectively connected sec_7872 would not apply in this case to impute interest however regardless of whether interest can be imputed under sec_7872 interest can be imputed on certain loans that do not bear interest at a market rate under sec_482 sec_1_7872-5t provides a possible alternative argument under which the loans at issue may be subject_to sec_7872 this regulation provides that transactions will not be exempt under sec_1_7872-5t if one of the principal purposes of structuring the transaction is the avoidance of federal tax the facts in the present case are not sufficiently developed to make this determination sec_482 authorizes the secretary_of_the_treasury to allocate gross_income deductions credits or allowances between controlled entities if he determines that such an allocation is necessary to prevent evasion of taxes or clearly to reflect the incomes of the controlled enterprises the purpose of sec_482 is to prevent the artificial shifting of the true net incomes of controlled taxpayers by placing such taxpayers on a parity with uncontrolled unrelated taxpayers 405_us_394 the service has in the past argued that for purposes of implementing sec_482 it is necessary and appropriate to treat a controlled_entity as liable for the percent withholding_tax imposed under sec_1441 and sec_1442 in respect of a constructive sec_482 allocation of united_states source fdap to a foreign_person see eg r t french co v commissione60_tc_836 in that case a domestic brother_corporation allowed its foreign sister corporations to use without charge certain intangibles the service imputed an arm's length charge and reallocated approximately dollar_figure in income from the foreign_corporations to their domestic sibling under sec_482 the service also asserted that a dollar_figure constructive_dividend had been paid_by the domestic brother_corporation to the common foreign parent_corporation and sought to impose a withholding_tax on this collateral_adjustment the deemed_dividend distribution because the court determined that no constructive_dividend had been paid to the common parent it did not reach the question whether such a deemed or constructive_payment would trigger sec_1442 withholding liability revrul_82_80 1982_1_cb_89 modified revproc_91_23 1991_1_cb_534 modified revproc_96_14 1996_1_cb_626 in which the service discussed the application of revproc_65_17 1965_1_cb_833 to transaction sec_5 sec_482 provides in pertinent part as follows in any case of two or more organizations trades_or_businesses whether or not incorporated whether or not organized in the united_states and whether or not affiliated owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations trades_or_businesses revproc_65_17 describes the position of the service and the procedures to be followed in cases in which a united_states taxpayer whose taxable_income has involving a united_states subsidiary and its foreign parent also indicates the service’s position that a constructive collateral_adjustment required under sec_482 may give rise to a chapter_3_withholding tax_liability revrul_82_80 addresses a united_states subsidiary whose taxable_income was increased because of an allocation under sec_482 the rulings states that if revproc_65_17 treatment is granted the original transaction will be treated for tax purposes as if the correct amount as determined under sec_482 had been paid thus the ruling states if a united_states subsidiary pays more than arm's-length consideration for services performed by its foreign parent the parent_corporation will not be considered to have received a dividend to the extent of the greater-than- arm's-length amount and the withholding_tax provisions of sec_1442 will not be applied to the deemed flow of funds necessary to account for the amounts the foreign parent had but should not have received as payments for services the necessary and clear implication of revrul_82_80 is that absent revproc_65_17 treatment a withholding_tax liability under sec_1442 would have arisen in connection with the deemed flow of funds from the united_states subsidiary to its foreign parent and that the tax imposed under sec_1442 on such deemed payment would be collectible from the united_states subsidiary the withholding_agent under methods appropriate to that section if a withholding obligation is deemed to arise under these circumstances correlative or consequential adjustments arising in connection with sec_482 allocations it would appear certain that such obligations also should be treated as arising in connection with a primary_adjustment under sec_482 ie the allocation itself similarly revrul_92_85 1992_2_cb_69 holds that deemed_dividend distributions under sec_304 by domestic acquiring or domestic acquired issuing corporations to foreign controlling corporations give rise to tax under sec_881 and that the acquiring_corporation whether foreign or domestic is responsible for withholding under sec_1442 in respect of such deemed dividends the precise issue of whether a sec_482 allocation of u s source fdap to a foreign_entity is subject_to sec_1442 withholding has not been addressed by a court there is however case law to support such an approach been increased for a taxable_year by reason of an allocation under sec_482 requests permission to receive payment from or to which the allocation of income or deductions was made of an amount equal to a part or all of the amount allocated without further income_tax consequences note that the service has proposed to update revproc_65_17 and supercede revrul_82_80 for future years announcement 1999_2_irb_41 interest imputed to a foreign related_entity under sec_7872 is subject_to_withholding climaco and nakamura v internal_revenue_service ustc big_number e d n y unpublished opinion date in climaco one plaintiff was a shareholder of a foreign_corporation who received a no-interest loan from the corporation he used the no-interest loan to purchase a united_states residence apparently for himself and his wife who appears to be the second named plaintiff in the case plaintiffs reported the imputed_interest payments forgone by the foreign_corporation on the loan pursuant to sec_7872 and claimed a corresponding deduction for those payments the plaintiffs also filed annual withholding_tax returns pursuant to sec_1442 subsequently however the plaintiffs sought to have such withholding taxes refunded asserting that in the absence of actual interest payments to a foreign_payee withholding was not required the district_court held that plaintiffs were required to withhold and pay a portion of the imputed_interest under sec_7872 despite the fact that the plaintiffs did not actually make any interest payments on their loan the court could discern no reason why plaintiffs should not on these facts be required to make withholding payments had the foreign_corporation lent money at the market rate the court reasoned the plaintiffs clearly would have been required to withhold at the appropriate rate on the stated_interest under sec_1442 to hold otherwise the court reasoned would mean that the foreign_corporation by structuring the transaction as an interest-free_loan could avoid payment of the tax altogether in addition the court found persuasive the government's reliance on 94_tc_384 and 102_tc_515 casa de la jolla addressed the following fact pattern petitioner a domestic_corporation was organized by marshall a nonresident_alien and citizen of canada to market condominium time-share units in a la jolla california property bankcal a domestic california bank collected the proceeds of condominium unit sales for petitioner marshall petitioner's sole shareholder and director held an interest-bearing promissory note from the petitioner royal a canadian bank had made substantial loans to marshall some in connection with the earlier acquisition and development of that property by a second domestic_corporation wholly-owned by marshall as collateral for such loans royal held both marshall's stock in the petitioner and his shares in another canadian corporation blake resources when blake resources entered the canadian equivalent of chapter bankruptcy proceedings royal sought further assurances of collection of marshall's additional collateral held by the bank is not described debts accordingly marshall as sole shareholder and director of the petitioner authorized bankcal to remit to royal directly the proceeds from the sales of petitioner's time-share units that otherwise were due and payable to the petitioner royal immediately applied the payments it received pursuant to these arrangements to marshall's personal loan accounts at issue was whether petitioner was responsible under sec_1441 for withholding_tax on marshall's interest_income petitioner contended that it never possessed or controlled marshall's interest_income petitioner also argued that marshall had never received any income from which petitioner could withhold respondent in turn contended that marshall had constructively received the interest_income because pursuant to petitioner's instructions the monthly net_proceeds from condominium sales otherwise payable to it were applied to royal's outstanding loans to marshall respondent also argued that petitioner had control of the time- share proceeds from which withholdings could have been made the tax_court concluded that petitioner did have control_over funds from which withholding could be made the court also rejected petitioner's contention that withholding responsibility under sec_1441 requires actual payment and receipt noting that payment is merely one of several terms control receipt etc that are described in sec_1441 in the disjunctive moreover the court found that the doctrine_of constructive receipt applies for purposes of sec_1441 emphasis supplied this language may be read to support the view that whenever a payment of united states-source fdap is constructively received by a foreign_person there is necessarily a corresponding deemed payment of the amount that may trigger withholding_tax liability under sec_1441 central de gas de chihuahua addressed the following fact pattern central a foreign mexican corporation processed transported and distributed liquified natural_gas throughout mexico central rented a fleet of tractors and trailers to hidro a sister corporation also mexican but did not receive any rental payments the fleet was used to transport gas products within the united_states and in mexico as here relevant the service imputed to central the fair rental value of hidro's use of the fleet arguing that such income was taxable in its hands under sec_881 in responding to this argument the taxpayer contended in part that in order for sec_881 to apply there must be an actual payment of the income item and that the allocation of rent to petitioner from hidro under sec_482 does not satisfy that also at issue was whether such interest_income was effectively connected with a united_states trade_or_business and so exempt from sec_1441 withholding the latter issue resolved in the government's favor is not discussed herein requirement the service in response cited casa de la jolla park for the proposition that there is no requirement of actual payment under sec_881 and that the allocation of rent to petitioner under sec_482 provides a sufficient basis for imposing the 30-percent tax under sec_881 the tax_court held that an allocation under sec_482 results in a deemed payment that constitutes an amount received under sec_881 the court found that there is no requirement of actual payment under sec_881 and that the allocation of rent to petitioner under sec_482 provides a sufficient basis for imposing the percent tax under that section the court in central de gas de chihuahua expressly did not reach the issue of whether actual payment is required for withholding under sec_1441 and sec_1442 the court distinguished between sec_881 which it found imposes a liability for tax and sec_1441 and sec_1442 which provide the method for collecting that tax commenting that the former section and the latter section serve distinctly separate purposes however the case is nonetheless support for imputing interest under sec_482 and subjecting such interest to withholding because the case holds that a sec_482 allocation amount is deemed to be received by the foreign_entity it follows that withholding is the collection mechanism for the sec_881 tax_liability in our view to separate the tax_liability from the collection mechanism for the tax would render ineffective the triggering of the sec_881 liability the tax_court touched on this concern when it observed that a holding that actual payment is required could significantly undermine the effectiveness of sec_482 where foreign_corporations are involved such a view would permit such corporations to utilize property in the united_states without payment for such use and thereby avoid any liability under sec_881 id pincite we note that recently-issued final regulations under sec_1441 sec_1_1441-2 specifically provide that an allocation of income subject_to_withholding under sec_482 as well as income arising as a result of a secondary_adjustment made in conjunction with a reallocation of income from a foreign_person to a related u_s_person is subject_to_withholding under sec_1441 while this regulation is not yet effective and hence does not apply to the taxable years here in issue based on the foregoing and on the absence of any indication in this regulation and its preamble that it was intended to reflect a change_of service position we view the new regulation as consistent with currently applicable law on this point issue -- whether sec_1441 and sec_1442 withholding may be imposed upon the conversion of the debt to additional paid-in capital fender sales inc v 338_f2d_924 9th cir rev'g tcmemo_1963_119 is relevant in determining whether the conversion of indebtedness into a capital_contribution to the taxpayer constituted a constructive_payment of interest to its foreign shareholding lenders in fender sales a corporation was indebted for accrued but unpaid salaries to two individuals it discharged that debt by issuing additional corporate shares to these individuals the ninth circuit in reversing found that transaction constituted a payment of salary to the individuals although tp in this case did not issue additional stock by analogy the change in the economic stake in the corporation from debt to equity in light of its purported accrued interest liability is similar to the salary payment made in fender sales in rejecting taxpayers’ claim that their positions had not changed as a result of the transaction the ninth circuit said in fender sales pincite we are not prepared to hold that the voluntary surrender or forgiveness of a receivable which if collected would represent taxable_income is in all circumstances a non-taxable event we believe the authorities are opposed to such a conclusion the ninth circuit’s view however was questioned and not followed by the tax_court in the subsequent case of 66_tc_652 aff’d 601_f2d_734 5th cir nonetheless we believe that putoma should not preclude the successful application of a fender sales theory here where the golsen_rule would compel the tax_court to follow the ninth circuit holding in fender sales rather than the view suggested by the fifth circuit’s affirmation of the tax_court in putoma corp see 54_tc_742 aff’d 445_f2d_985 10th cir in addition the reissuance of stock certificates to reflect the changed proportionate interests in the taxpayer of its foreign corporate shareholders is a distinction that the putoma court recognized was an important part of the ratio decendi of the ninth circuit in fender sales notwithstanding the tax court’s own position on the matter in this case although new stock was not issued it is apparently uncontested that fc1’s economic stake in tp changed from debt to equitydollar_figure fender sales accords with the service’s continued position reflected in revrul_67_402 c b that even where proportionate ownership by the employee shareholders is unaffected by the stock issuance there is still a payment and income sec_305 and sec_351 were held inapplicable in that context the interests of the shareholders were made more valuable by the increase in value of the corporation’s stock as a result of the concomitant decrease in corporate indebtedness 10because fc1 was the owner of tp the issuance of additional stock certificates would be unnecessary to reflect any change in equity positions resulting from the conversion of the debt to equity once the constructive_payment to fc1 has been established we believe there is little problem with deeming a portion of that payment to be interest although there has been no apparent allocation between outstanding amounts of principal and interest on the loans in issue we believe holding the tp to the form of its transaction would compel a finding that accrued interest was constructively paid out by virtue of the corporate capital adjustment made in year consequently 101_tc_276 would appear to support allocating a portion of the payment to interest on the debt in issue heredollar_figure see also 417_us_134 nestle holdings inc v commissioner u s app lexis 2d cir date 99_tc_561 in this respect we also note that the regulations under sec_61 specifically recognize that a forgiveness of corporate debt includes an interest component not cognizable as a contribution as stated in sec_1_61-12 in general if a shareholder in a corporation which is indebted to him gratuitously forgives the debt the transaction amounts to a contribution_to_capital to the extent of the principal of the debt if the conversion of the debt to paid-in capital is really in sequence a payoff of the debt and an increase in the equity position of fc1 then a portion of the payment is interest and may be subject_to_withholding in addition to the extent that fc1 owed tp certain amounts those amounts should be available to reduce the debt owed by tp to fc1 and consequently the interest charged to such debt this is particularly true in the context of a constructive_payment resulting from a conversion of tp’s debt to contributed capital by fc1 the rate_of_tax under sec_1441 and sec_1442 may be reduced by treaty and sec_1_1441-6 case development hazards and other considerations under sec_1_446-2 except in circumstances not relevant here each payment under a loan is treated as a payment of interest to the extent of the accrued and unpaid interest the indebtedness in issue here however predates the regulation's effective date see sec_1_446-2 if you have any further questions please call s phyllis e marcus phyllis e marcus branch chief
